Singleton, Judge:
This claim was filed January 8, 1968 and placed upon the hearing docket of this court for May 16, 1968.
The case being called for hearing, counsel for respondent and the Attorney General tendered a written stipulation of agreement as to the facts alleged in claimants petition for the consideration of this court. There was no appearance on behalf of the claimant, in person or by counsel.
It appears from the petition and exhibits filed therewith that claimants automobile was lawfully parked in a private parking area on November 10,1967, in Ritchie County, W. Va. It further appears that a State Road Commission vehicle commonly called a “low boy,” or “low boy trailer,” being operated on the state highway adjacent to this parking area on state business and by a state employee. While passing the parking area, a wheel came off the “low boy” and rolled with considerable force into the side of claimants vehicle, necessitating repairs thereto amounting to $52.53. *138Upon consideration of the petition, the exhibits, the stipulation, and the estimate of repairs filed herein, the court is of the opinion that this claim is within the jurisdiction of this court and the facts as stipulated constitute a valid claim against the State of West Virginia which in equity and good conscience should be paid, and the costs of repairs made being reasonable, that the claimant, Kenneth G. Keith, should recover, and he is hereby awarded the sum of $52.53.